DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffery Brosemer (Reg. #36,096) on 7/5/2022.

Please REPLACE Abstract with the following:

	The present technology relates to a transmission apparatus, a transmission method, a reception apparatus, and a reception method that enable channel selection information and time information to be transmitted effectively.  A transmission apparatus acquires channel selection information for selecting a service and time information used for synchronizations on a transmission side and a
reception side, generates, as a physical layer frame constituted of a preamble and a data portion, the physical layer frame in which specific information including at least one of the channel selection information and the time information is arranged at a head of the data portion right after the preamble, and transmits the physical layer frame as digital broadcast signals. The present technology is applicable to IP packet broadcasting, for example.


Response to Arguments
Applicant’s arguments filed 4/15/2022, with respect to claims 1-4, 7-22 have been fully considered and are persuasive.  The rejection of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-4, 7-22 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which examiner considers as persuasive as set forth above.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469